Case..1:19-cr-10080-NMG.....Document.546-9....Filed.09/03/19 Page.1 of.3

From: Donna Heinel </O=EXCHANGELABS/OU=EXCHANGE ADMINISTRATIVE GROUP
(FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN=2BF62813E2894234A74A0DFD90C81487-
SCHV8RH5>

To: Tim Brunold

Sent: 3/11/2016 3:08:08 PM

Subject: RE: Pat's List

Thanks again. May | tell Pat about the decisions prior to the 23°4?

From: Tim Brunold

Sent: Friday, March 11, 2016 11:55 AM
To: Donna Heinel <dheinel@usc.edu>
Subject: RE: Pat's List

Everything will be put in the mail on March 234 and also posted to the applicant portal on Saturday the 26".

Tim

 

 

Timothy E. Brunold
Dean of Admission

University of Southern California

700 Childs Way — JHH 216

Los Angeles, California 90089-0911

Tel: 213.740.6753

Executive assistant: Brenda Mallory (mallory@usc.edu)

 

From: Donna Heinel

Sent: Friday, March 11, 2016 11:54 AM
To: Tim Brunold

Subject: Re: Pat's List

Thank you Tim. May | ask what date the decisions will be sent?

Sent from my iPhone

‘untannnnrnenantncneenncneenypGineaonncnnntanenervnenvaneat

Hi Donna,
| am writing to share our plans for each of the students in which Pat has expressed some interest.

As you know, there are often multiple parties interested in these cases and we've done our best balancing
everything with the fact that we'll be turning away more than 40,000 applicants. This year’s admission rate will be
17% and | expect the average SAT/GPA of fall admits to be 2150/4.20. We plan to mail decisions on Wednesday,
March 23rd and of course nothing is final until mailed. Note that in the case of denied students, they will receive
letters that invite them to meet one-on-one with one of my staff in June to discuss the Trojan Transfer Plan.
Contract cases will receive a special letter telling guaranteeing them admission for fall 2017, if they fulfill certain
academic requirements at another institution.

Of course, | am always happy to discuss if you have any questions or pushback on any of these decisions. | am
traveling next Tuesday through Thursday, but always reachable by e-mail.

USAO-VB-01428140
Hope all is well! Case 1:19-cr-10080-NMG Document 546-9 Filed 09/03/19 Page 2 of 3
Tim

CONTR
SPRING
FALL
SPRING
SPRING
DENY
SPRING
CONTR
FALL
FALL
FALL
FALL
SPRING
FALL
FALL
FALL
FALL
SPRING
FALL
FALL
FALL
SPRING
DENY
SPRING
FALL
SPRING
FALL
FALL
SPRING
SPRING
FALL
SPRING
FALL
FALL
FALL
APP WITHDRAWN
SPRING
FALL
FALL
FALL
SPRING
DENY
FALL
FALL
FALL
FALL
SPRING
FALL
DENY
FALL
FALL
SPRING
FALL

 

USAO-VB-01428141
Dehiled 09/03/19 Page 3 of 3

DENY
FALL
FALL
SPRING
FALL
FALL
FALL
FALL
FALL
FALL
CONTR
FALL
SPRING
FALL
FALL
FALL

 

 

Timothy E. Brunold
Dean of Admission

University of Southern California

700 Childs Way — JHH 216

Los Angeles, California 90089-0911

Tel: 213.740.6753

Executive assistant: Brenda Mallory (mallory@use.edu)

From: Donna Heinel

Sent: Wednesday, March 09, 2016 10:07 AM
To: Tim Brunold

Subject: Pat's List

Tim,
Thank you for taking time to meet I Really appreciate it. | just wanted to say again that you do look good.
You look thinner—don't know if you have been working out but | just wanted to let you know---hope it’s not stress.

| se days but wanted me to reach out regarding his list. Although all are priorities, fF
ae: ae >: at the top. I’m sorry to be one of these people but

dM are very close friends and in all transparency the [J have been donors for

decades and are heavily involved in the Founder’s Suites at the Coliseum. | don’t envy you right now. Appreciate

all that you do Tim.

  
  

Donna C. Heinel Ed.D

Senior Associate Athletic Director/SWA
Associate Professor-Rossier School of Education
University of Southern California

CONFIDENTIALITY NOTICE: This communication and any documents, files, or previous e-mail messages
attached to it, constitute an electronic communication within the scope of the Electronic Communication Privacy
Act, 18 USCA 2510. This communication may contain non-public, confidential, or legally privileged information
intended for the sole use of the designated recipient(s). The unlawful interception, use, or disclosure of such
information is strictly prohibited under 18 USCA 2511 and any applicable laws.

USAO-VB-01428142
